Citation Nr: 9911699	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
ankle injury.  

2.  Entitlement to service connection for an ear disorder, 
including hearing loss.

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for nicotine 
dependence.

7.  Entitlement to service connection for a lung disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from June 1950 to April 1954.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


REMAND

A review of the claims file leaves unclear whether all 
pertinent VA treatment records have been obtained.  In a June 
1997 claim for benefits, the veteran indicated that he 
received treatment for various disorders through the VA 
medical center (VAMC) at Lexington.  However, he indicated 
that the dates of treatment were unknown.  For reasons not 
completely clear, an August 1996 request for treatment 
records by the RO appears to be limited to outpatient records 
generated since January 1, 1996.  Moreover, a handwritten 
entry on that request appears to suggest that additional 
records may exist for treatment through VAMC Lexington, 
Kentucky.  

VA records are deemed to be before the Secretary and where 
possibly determinative, should be made part of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light 
of evidence suggesting the possible existence of additional 
VA treatment records identified by the veteran, the RO should 
attempt to secure any additional records prior to an 
adjudication of the issues on appeal by the Board.  

Therefore, this case is REMANDED for the following 
development:

The RO should obtain any records of 
treatment, both outpatient and inpatient, 
through VAMC Lexington, Kentucky, not 
previously associated with the claims 
file.  Any such records obtained should 
be associated with the claims file.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









